DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted December 11, 2019.  Claims 1 – 17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 4A:
The drawings are objected to because reference character 20 has been used for each item in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 4B:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2 and 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Figure 5A:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 5C and 5D:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 75.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or 
Figure 6:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 600.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 7:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110, 112, and 114.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 8:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both “CarePlanTask_Patient” (Figure 7) and “Entity Type” (Figure 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Figure 15:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character 513 has been used to designate both “Reason for Rejection” (paragraph 162) and “Show updated status and details”.  
Reference character 512 has been used to designate both “Not Done” (paragraph 106) and “Show updated status and details”.  
Reference character 511 has been used to designate both “Completed” (paragraph 166) and “Show updated status and details”.  
Reference character 516 has been used to designate both “Open Instruct Screen” (paragraph 170) and “Acknowledge Cancellation”.  
Reference character 520 has been used to designate both “Technician”  (paragraphs 164-165), workstation (paragraphs 164-165), and “Show updated status and details”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 517 and 544.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “520” has been used to designate both Technician and Workstation (paragraphs 164 – 165).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Figure 22
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 140, 146, 150, 152, and 154.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both “Clinician” (Figure 22) and “Dynamic Forms Data” (paragraph 122 of published specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the 
Figure 24
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 402, 404, 406, 408, 410, 412, 414, 416, 418, 420, 422, 426, 428, 430, 432, 436, 438, 440, 442, and 444.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 29
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “712” has been used to designate both Desktop App and Mobile App (paragraph 265 of published specification).  Corrected drawing sheets in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 710.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Reference character 716 was disclosed in figures 29 and 30 in paragraph 266 of the published specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrases “workflow status” and “workflow state” are not clear; the specification (paragraph 282) briefly describes the workflow, but does not elaborate, thus, the workflow status/state are subjective.  For instance, what is the specific workflow state to be reached, based on the claims as submitted.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 8 – 9, 11, and 16 – 17 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Bello et al., herein after Bello (U.S. Publication Number 2005/0055242 A1).

Claim 1: Bello teaches a system comprising: 
a server having a database having an electronic community care record (ECCR) (paragraph 242 discloses a “.. patient care system 100 preferably includes a computerized physician order-entry module (CPOE), an inpatient pharmacy module, a wireless nurse charting system, and an electronic patient medical record module...”); 
a directing workstation having a user interface for allowing a licensed healthcare professional to access the ECCR (paragraph 162 discloses a plurality of access points within the healthcare facility that provides an interface between the wireless communication paths and the cable system; paragraph 243 discloses the computerized physician order entry module enable physicians to enter medication orders, access alerts, thus allowing a licensed professional to access the record); 
a mobile device having a user interface for allowing a healthcare assistant to access the ECCR (paragraph 180 discloses “...the personal digital assistant subsystem 
the ECCR comprising an entity history index that contains data corresponding to an action performed on the user interface of the directing workstation and the mobile device (paragraph 468 discloses “...As shown in FIGURE 44, the clinician 116 is also able to view a flow rate history interface screen 4493. The clinician 116 can navigate directly to the flow rate history screen 4493 by clicking on the flow rate history link on the patient menu interface screen 2521 shown in FIGURE 25. The flow rate history shows the history of programmed flow rate history changes for a current infusion on a given channel....”; paragraph 441 discloses “...a Medication History interface screen...”; Figures 25B and 44).  

Claim 2: Bello teaches the system of claim 1. Bello teaches a system wherein instructions for treatment data are included in the ECCR (paragraph 293 discloses “... The medication management module 302 can coordinate the functions of the other modules in the patient care system 100 that are involved in the administration of medical treatment. The medication management module 302 generally coordinates with other portions of the patient care system 100. The medication management module 302 can include submodules for operating and/or interfacing with a CPOE, for operating and/or communicating with point-of-care modules, and for operating and/or communicating with medical treatment comparison modules...”).  
	Claim 3: Bello teaches the system of claim 2. Bello teaches a system wherein the instructions for treatment data include a workflow having a workflow state and a workflow status (page 2, lines 27 – 32 discloses a comparable feature whereby the interface can be programmed to receive status information regarding the operation of the medical device and display the status information on the display. It does not involve an inventive step to recognize that the workflow status could be directed to a number of parameters such as a patient’s status, the medical device’s status or the room’s status. Since Bello offers the flexibility of this being a programmable feature it is clear that Bello could be programmed such that the instructions for treatment data could include the workflow state and workflow status).  

	Claim 4: Bello teaches the system of claim 3. Bello teaches a system wherein the user interface of the directing workstation, mobile device, or both will change depending on the workflow (abstract; page 2, lines 10- 16: “...a remote multi-purpose user interface for medical devices and systems within a healthcare / medication delivery system and/or medication information technology system...”; page 3, lines 3- 11).  

	Claim 5: Bello teaches the system of claim 3. Bello teaches a system wherein an alert is sent to the user interface of the mobile device, the directing workstation, or both once a specific workflow state has been reached (page 19, lines 7- 10; page 21, lines 7- 16; page 28, lines 5- 13, 22- 25; page 29, lines 18- 30)

Claim 6: Bello teaches the system of claim 1. Bello teaches a system wherein the healthcare assistant can access instructions for treatment from the ECCR (page 10, lines 19- 27: “.. the patient care system 100 includes a pharmacy computer 104, a central system 108, and a treatment location 106, linked by a network 102. The patient
care system 100 also includes an infusion system 210, also referred to as a healthcare system, as shown in FIGURE 2. Infusion system 210 is a medication system preferably implemented as a computer program, and in particular a module or application (i.e., a program or group of programs designed for end users), resident on one or more electronic computing devices within the patient care system 100. As described in detail further herein, the infusion system 210 links clinicians, such as physicians, pharmacists, and nurses, in an interdisciplinary approach to patient care...”; Figures 1,3 and 4).  

	Claim 8: Bello teaches the system of claim 1. Bello teaches a system further comprising an instruction mode for issuing instructions to a healthcare assistant wherein the licensed healthcare professional can instruct, in real time or near real time, the healthcare assistant, and a data generated by the instruction mode is stored in the ECCR (page 15, lines 28- 32: “....data are communicated in real-time in order that the user interface can integrate medication management for infusion related and non-infusion related medications. ..”; page 30, lines 28- 32; page 36, lines 11- 17:
“Infusion system 210 then transmits t1lis data in real-time to the patient care facility or local pharmacy, hospital nursing unit, home care unit, and/or clinic...”).  

	Claim 9: Bello teaches the system of claim 1. Bello teaches a system further comprising at least in part, a treatment plan wherein one or more healthcare workers, each on their own directing workstation, can communicate (remotely monitor) in real (or near real) time with one or more healthcare assistants, each on their own mobile device (page 13, lines 5- 10, 24- 31; Figures 13 and 14).  Furthermore, it is well known in the art to have secure communications between healthcare workers via mobile devices. Bello does not specifically disclose a feature directed to a collaboration mode for developing a treatment plan. However, Bello does disclose a communication network comprising multiple paths of communications between different parties that would facilitate real-time dialogue between different parties (Figure 12) and messaging between the authorizing physician, the authorizing pharmacist, the medication administration party along with the inventory and billing modules is being transmitted and received (page 54, lines 7- 16; Figure 6, reference items 520, 572, 574, 576). It is clear that Bello does offer a collaborative medical work environment whereby one or more healthcare workers can communicate remotely and in real- time.

Claim 11: Bello teaches the system of claim 1. Bello teaches a system
wherein the ECCR includes entity data that includes any combination of patient data (page 79, lines 11- 13; Figure 25), user access data (page 134, lines 1- 12: “...creates a medical device user account...”; Figure 66), workflow data (Figures 27A, 27B, 27C, 27D), metadata (Figure 6, reference items 546, 548, 522, 504), billing data (page 14, lines 24- 25), and history data (different parameters’ history are relayed in D1’s interface Figures 25B, 44, 115A, 115B, 117, 121, 122A, 122B).  

Claim 16: Bello teaches the system of claim 1. Bello teaches a system further comprising a views system for generating views of ECCR information on the directing workstation, the mobile device, or both (the following figures depict different views of the interface from different perspectives Figures 12, 13, 14, 16A, 16B, 17, 18).  

Claim 17: Bello teaches the system of claim 16. Bello teaches a system wherein the views system generates views based on rendering tables defined on the server (page 17, line 30- page 18, line 6; page 22, lines 5- 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 10, 12, and 14 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al., herein after Bello (U.S. Publication Number 2005/0055242 A1) in view of Manning et al., herein after Manning (U.S. Patent Number 8,781,859 B2).

Claim 7: Bello teaches the system of claim 1. 
Bello fails to explicitly teach the following limitations met by Manning as cited:
	further comprising a supervisory mode for supervising the healthcare professional on the directing workstation wherein a supervisor (observing clinician) on a second directing workstation can monitor the activity on the directing workstation (directing clinician), the activity of the mobile device, or both (Manning discloses a comparable feature to that of a supervisory mode for supervising the healthcare professional on the directing workstation wherein a supervisor (observing clinician) on a
second directing workstation can monitor the activity on the directing workstation (directing clinician), the activity of the mobile device, or both. Whereby, Manning makes use of a patient- interactive health care management system comprising a survey which serves to receive and assess feedback from a patient about their experience as well as a methodology to verify the health care services received (abstract; col. 7, lines 25- 62:
“ _.the patient interacts with a user prompted interface. As depicted in FIG. 5, the information station collects information from patients via a touch screen. In an example embodiment, a survey is conducted, using non-specialized language, about the patient's experience during the visit. The patient's perceptions pertaining to the quality of the current physician visit is gathered... administered healthcare services are verified by
. 
	It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Bello to further include a patient interactive healthcare management which provides the ability for healthcare services received by a patient to be confirmed by the patient, or designated person, immediately and subsequently after the healthcare services are rendered as disclosed by Manning.
	One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Bello in this way to educate the patient about healthcare and about actions the patient can take to improve his/her health (Manning:  column 4, lines 3 – 19).

	Claim 10: Bello teaches the system of claim 1. Bello teaches a system wherein the entity history index data includes timestamp data, user data, and data on whether an attribute of the ECCR was created, reversed, or deleted (Bello discloses the feature wherein the system displays a message to the user and the second central server may timestamp the order and/or prompt the user for a time when the action is to occur (page 120, lines 16- 23)).  
Bello fails to explicitly teach the following limitations met by Manning as cited:
	update the entity history index D2 discloses the patient- interactive healthcare management system as being updatable (col. 13, lines 9- 16, 41- 45, 60- 63: “...system 
The motivation to combine the teachings of Bello and Manning is discussed in the rejection of claim 7, and incorporated herein.

Claim 12: Bello teaches the system of claim 1. 
Bello fails to explicitly teach the following limitations met by Manning as cited:
	further comprising a dynamic forms system for generating forms that are displayed on the directing workstation, the mobile device, or both (Manning discloses a functionally equivalent feature whereby based on the treatment provided the patient then receives treatment specific questions based on the selected treatment (Claim 22:
“._.selecting, via a processor, a treatment provided during healthcare...providing treatment specific questions based on the selected treatment...”). The dynamic nature of the prompted questions is comparable to the subject application’s feature of dynamically generating forms).
The motivation to combine the teachings of Bello and Manning is discussed in the rejection of claim 7, and incorporated herein.

	Claim 14: Bello and Manning teach the system of claim 12. Bello discloses wherein the dynamic forms system generates forms based on a workflow defined in the ECCR (Bello discloses the health management system taking under consideration the different workflows (page 13, lines 22- 24; page 18, lines 22- 28: “...the second central 

Claim 15: Bello teaches the system of claim 1. 
Bello fails to explicitly teach the following limitations met by Manning as cited:
	wherein a cost attribution record is included in the ECCR (Manning discloses the system of claim 1 wherein a cost attribution record is included in the ECCR (col. 9, lines 45- 52; col. 13, lines 10- 16: “...The information offers perspectives on, for example, aspects of resource utilization, customer satisfaction, health-related self-care, and the individual and collective financial transparency needed to amplify the cost associated with patient and physician events, or the like....”; col. 14, lines 57- 59: “...the consumer profile can provide information pertaining to cost for treating specific ailments...”; col. 19, lines 59- 61; Figure 17). Manning demonstrates the different cost calculations in place to result in different values in the electronic record in the patient account).  
The motivation to combine the teachings of Bello and Manning is discussed in the rejection of claim 7, and incorporated herein.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al., herein after Bello (U.S. Publication Number 2005/0055242 A1) in view of Manning et .

Claim 13: Bello and Manning teach the system of claim 12. 
Bello and Manning fail to explicitly teach the following limitations met by Myers as cited:
	wherein the dynamic forms system further includes a versioning system for tracking versions of the form as the form is changed (Myers discloses a functionally equivalent feature of a configuration management system being implemented (page 52, Table 5 -  “...The identification, recording and reporting of IT components,
including their versions, constituent components and relationships...”) which is a well- known method in maintaining revision control and implemented in many different software platforms and forms).  
	It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Bello and Manning to further include a healthcare data exchange platform which links a plurality of disparate, remote application systems to enable real-time collection, processing, and centralized storage of health records as disclosed by Myers.
	One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Bello and Manning in this way to provide a fully functional platform for health information exchange deployed on a regional or national basis to provide the framework for authorized, secure, timely, and accurate exchanges .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Merkin (U.S. Patent Number 10,665,333 B2) discloses a comprehensive patient data system and method for use in generating, tracking, and analyzing medical data related to healthcare administered by a group of physicians to a specified patient population.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626